Defendant appeals from a judgment of the County Court of Kings County, convicting him of knowingly receiving the proceeds of prostitution. (Penal Law, § 2460, subd. 8.) Judgment unanimously affirmed. The defendant’s guilt was established beyond any doubt, hence the instances, invoked by the appellant, of improper and unjudicial conduct, which appear in the record, do not justify a reversal in the interest of justice. Such conduct, apart from other claimed instances of unjudicial conduct, which do not appear in the record, necessitates an expression by this court of emphatic disapproval thereof. Such conduct is wholly unnecessary and tends to bring the administration of justice into disrepute (People v. De Martino, 252 App. Div. 476, 480, 481), and there should be no recurrence of it. Present— Close, P. J., Carswell, Johnston and Lewis, JJ.; Adel, J., concurs in the result.